Citation Nr: 0606824	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-27 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION
 
The veteran served on active duty from June 1965 to June 
1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2004 RO decision which denied the 
benefits sought on appeal. 


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest in service or 
within one year of service discharge; there is no evidence of 
current bilateral hearing loss which is related to a disease, 
injury or event in service.  

2.  The veteran is not shown by competent medical evidence to 
have tinnitus that is etiologically related to a disease, 
injury or event in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 4.87 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations modified VA's 
duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must (1) inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant of any 
evidence VA will seek to provide; (3) inform the claimant of 
any evidence the claimant is expected to provide; and (4) ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In a March 2004 letter, VA informed the veteran of the 
evidence needed to substantiate his claims and the veteran 
was provided an opportunity to submit such evidence.  The 
letter enumerated evidence received by VA; evidence VA would 
reasonably seek to obtain (including service records, VA 
Medical Center records, and records from other federal 
agencies, such as the Social Security Administration); and 
information and evidence for which the veteran was 
responsible (including enough information to identify and 
locate records where they exist).  The veteran was asked to 
provide any other evidence or information that supported his 
claims.     

Additionally, in a July 2005 statement of the case, the RO 
provided the veteran with applicable regulations on VCAA 
notice requirements and VA's duty to assist; notified the 
veteran of pertinent regulations on service connection 
claims; and informed the veteran of reasons why his claim was 
denied.  Thus, the Board finds, consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159 (b), that the RO satisfied the 
notice requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The March 2004 letter provided satisfactory VCAA notice to 
the veteran before issuance of the July 2004 rating decision.  
The timing and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  See generally Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VA has provided veteran with every opportunity 
to submit evidence and arguments in support of his claims and 
to respond to VA notices.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits.  38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records, personnel 
records, VA treatment records and lay statements have been 
associated with the claims file.  The veteran indicated in a 
March 2004 form, which was sent with his VCAA notice, that he 
had no further evidence to submit.  There is no indication 
that any pertinent evidence was not received.  The veteran 
did not identify any health care providers in relation to the 
claims currently on appeal, and a July 2005 search of VA 
medical records for audiology notes yielded no results.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  A medical examination or medical 
opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id.  Here, the record contains no 
competent medical evidence of the disabilities at issue, thus 
the Board finds that a VA examination is not necessary to 
decide the claims.  VA's duty to assist has been fulfilled.

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  The record is 
complete and the case is ready for review. 

B.  Background and Evidence

The veteran served on active duty from December 1963 to June 
1967.  He did not receive any decorations which are 
indicative of combat service.  On his discharge record, it 
was noted that his related civilian occupation was "chefs 
cook."  Service medical records contain no complaints, 
diagnoses, or treatment for hearing loss or tinnitus.  In a 
December 1963 enlistment examination, the veteran's hearing 
was 15/15 on whispered voice testing.  In a March 1965 
examination, his hearing was 15/15 on whispered voice 
testing.  On a June 1967 separation examination, his hearing 
was 15/15 on whispered voice testing. 

In a February 2004 statement in support of his claim and in a 
July 2004 notice of disagreement, the veteran indicated that 
he was a deck hand and had hearing loss due to exposure to 
gunfire as a shell handler on the USS Wilhoite (DER-387) 
during the Vietnam conflict.  

The veteran submitted literature from the internet regarding 
the USS Wilhoite.

C. Law and Analysis

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  The Board has carefully reviewed 
the evidence and statements made in support of the claim and 
finds that the preponderance of the evidence weighs against 
the veteran's claims.  Therefore service connection cannot be 
granted.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

The U.S. Court of Appeals for Veterans Claims (CAVC) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The veteran's service medical records do not reflect any 
hearing loss in service.  Whispered voice testing was 15/15 
on December 1963 enlistment examination, 15/15 in a March 
1965 examination, and 15/15 upon separation in June 1967.  
The service medical records contains no reports of tinnitus 
and contains no competent medical evidence of sensorineural 
hearing loss.  There is no evidence of hearing loss within 
one year of service separation. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, there is no current medical evidence of 
bilateral hearing loss or tinnitus.  Further, the record 
contains no competent medical evidence relating hearing loss 
or tinnitus to a disease, injury or event in service to 
include claimed acoustic trauma. 
 
The Board has considered the veteran's own statements in 
support of his claims.  The Board acknowledges the veteran's 
belief that he has hearing loss and tinnitus related to 
service, however, where the determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  

In sum, given the lack of evidence establishing current 
hearing loss and tinnitus and a link to a disease, injury, or 
event in service to include acoustic trauma, the claims of 
service connection must be denied.  The preponderance of the 
evidence is against the veteran's claims; thus, service 
connection is not warranted.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claims.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


